INVESTOR RELATIONS CONTACT:
Market Makers
Jimmy Caplan
512-329-9505
jcap@austin.rr.com
FOR IMMEDIATE RELEASE
 





COMMAND CENTER ANNOUNCES NEW CFO DAN JACKSON


Post Falls, Idaho – May 17, 2012 - Command Center, Inc. (OTCQB:
CCNI)(http://www.otcmarkets.com/stock/CCNI/quote), a national provider of
on-demand and temporary staffing solutions, today announced the appointment of
Dan Jackson, 58, as the company’s Chief Financial Officer effective May 16,
2012. Mr. Jackson, who brings more than 30 years of senior level finance
experience to his new role, recently served as Executive VP, CFO of Red Lion
Hotels Corporation, based in Spokane, WA.


Mr. Jackson replaces Ralph E. Peterson, who had served as transitional CFO since
December 2011 and will continue to serve as a director on Command’s board.


Mr. Jackson is a seasoned financial executive with experience in all financial
and internal control activities, including financial planning and reporting,
accounting, budgeting and forecasting, procurement, credit facility and risk
management. From January 2005 to June 2006, he served as Executive VP, CFO of
Knowledge Learning Corporation, which had acquired KinderCare Learning Centers,
Inc. Prior to the acquisition, Mr. Jackson had served in various
financial/executive positions at KinderCare since March 1997, including the
position of Executive VP, CFO from November 2002 to January 2005.


Mr. Jackson received his BA degree in accounting from Portland State University
in 1980. He held executive positions in hotel operations with Harsch Investment
Corporation from June 1980 to September 1985, and with Red Lion Hotels from
September 1985 through February 1997.


“We are thrilled to have someone with Dan’s knowledge and depth of experience,”
said Glenn Welstad, Command Center’s CEO. “He has been engaged with our
accounting department over the past few months, and I am confident he
understands our growth needs and will make important contributions to Command
Center’s success as a well-regarded and profitable staffing company. With his
many years in the hotel business, Dan is keenly aware of the importance of
providing service that upholds our corporate motto of ‘Exceeding Expectations
Every Time’.”
 
 
1

--------------------------------------------------------------------------------

 


Mr. Welstad also acknowledged the contributions of Mr. Peterson, who has served
as a director and in various executive roles since the company’s inception.
“Ralph is a true friend of Command Center and has always responded when we
needed him. He served as interim CFO until we were able to choose Dan Jackson as
the best candidate for the job, and then worked closely with Dan to insure a
smooth transition with timely financial reporting. We thank him profusely and
are glad that he will continue to serve as a board member.


About Command Center, Inc.


The company provides flexible on-demand employment solutions to businesses in
the United States, primarily in the areas of light industrial, hospitality and
event services, as well as other assignments such as emergency and disaster
relief projects. Additional information on Command Center is available at
www.commandonline.com. Information on the company’s Bakken Staffing division can
be found at www.bakkenstaffing.com.
 
This news release contains forward-looking statements as defined by the Private
Securities Litigation Reform Act of 1995. Forward-looking statements include
statements concerning plans, objectives, goals, strategies, future events or
performance, and underlying assumptions and other statements that are other than
statements of historical facts. These statements are subject to uncertainties
and risks including, but not limited to, the severity and duration of the
general economic downturn, the availability of worker's compensation insurance
coverage, the availability of capital and suitable financing for the Company's
activities, the ability to attract, develop and retain qualified store managers
and other personnel, product and service demand and acceptance, changes in
technology, the impact of competition and pricing, government regulation, and
other risks set forth in the Form 10-K filed with the Securities and Exchange
Commission on April 9, 2012 and in other statements filed from time to time with
the Securities and Exchange Commission. All such forward-looking statements,
whether written or oral, and whether made by or on behalf of the Company, are
expressly qualified by these cautionary statements and any other cautionary
statements which may accompany the forward-looking statements. In addition, the
Company disclaims any obligation to update any forward-looking statements to
reflect events or circumstances after the date hereof.

2

--------------------------------------------------------------------------------

 